Citation Nr: 1041360	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  97-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for multiple swollen 
joints, to include as due to undiagnosed illness.

2.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active duty for training from November 1978 to 
March 1979 and served on active duty from January to May 1991.  
He served in the Southwest Asia theater of operations during the 
Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over this case was transferred to the 
RO in Detroit, Michigan.  This case was most recently before the 
Board in March 2008.

The March 2008 Board decision denied, in pertinent part, 
entitlement to service connection for multiple swollen joints, to 
include as due to undiagnosed illness.  The Veteran appealed the 
March 2008 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2009 memorandum 
decision, the Court vacated that part of the Board's decision 
that denied entitlement to service connection for multiple 
swollen joints, to include as due to undiagnosed illness, and 
remanded that issue for readjudication.

The March 2008 Board decision also denied entitlement to service 
connection for chronic fatigue, to include as due to undiagnosed 
illness.  The December 2009 memorandum decision noted that the 
Veteran did not dispute the denial of entitlement to service 
connection for chronic fatigue, and that matter will not be 
discussed further.

Evidence pertinent to the matter on appeal was received by the 
Board in October 2010; the Veteran has waived initial RO 
consideration of this evidence.  In an undated letter associated 
with the materials the Veteran appeared to be raising the issue 
of entitlement to service connection for lupus.  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court's December 2009 memorandum decision held that the Board 
"did not specifically address [the Veteran's] joint pain, nor 
did it discuss the credibility or weight the Board ascribed to 
the evidence in support of [the Veteran's] claim.  The Court's 
December 2009 Memorandum Decision further stated as follows:

On remand, the Board is required to 
determine whether the evidence of record 
regarding joint pain is credible and to 
determine the weight the evidence should be 
afforded.  If the Board determines the 
evidence is credible and persuasive, then 
it should rate the joint pain analogously 
to a disease or injury in which the 
functions affected, anatomical 
localization, or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5).

The Board notes that the Court's December 2009 memorandum 
decision also essentially determined that VA must develop and 
adjudicate that Veteran's claim of entitlement to service 
connection for left shoulder disability.

The Court's December 2009 Memorandum Decision also noted that the 
Veteran had not been provided VCAA notice which included the 
provisions of 38 C.F.R. § 3.317(a)(1).  Although the Court held 
that the Veteran had not been prejudiced by the inadequate VCAA 
notice, it is clear that providing such information would be 
useful to the Veteran in substantiating his claim.  As such, the 
Board finds that an up to date VCAA letter (to included the 
provisions of 38 C.F.R. § 3.317) is appropriate in this case.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice relative to the 
issues of entitlement to service connection 
for multiple swollen joints, to include as 
due to undiagnosed illness, and entitlement 
to service connection for left shoulder 
disability.  The VCAA notice must include 
the provisions of 38 C.F.R. § 3.317(a)(1).

2.  Thereafter, the AOJ should schedule the 
Veteran for a VA examination with the 
appropriate clinician(s) to determine the 
nature and etiology of all joint 
disabilities, to include the left shoulder.  
The examiner should review the claims 
folder, and this fact should be noted in 
the accompanying medical report.  All 
necessary tests should be performed, 
including range of motion testing.  The 
examiner should specifically state whether 
or not the Veteran has any painful joints.  
If a painful joint is identified, the 
examiner should state to what extent the 
painful joint limits the functional 
impairment of the joint in question.

The examiner should also express an opinion 
as to whether such joint pain, to include 
any left shoulder disability, is due to 
diagnosed or undiagnosed illness, and 
whether it is at least as likely as not 
that such disability (whether or not due to 
diagnosed or undiagnosed illness) is 
related to the Veteran's active service.

3.  The AOJ should then readjudicate the 
issue of entitlement to service connection 
for multiple swollen joints, to include as 
due to undiagnosed illness.  In doing so, 
the AOJ should "determine whether the 
evidence of record regarding joint pain is 
credible and determine the weight the 
evidence should be afforded," and then (if 
the AOJ determines that the evidence is 
credible and persuasive) should rate the 
joint pain analogously to a disease or 
injury in which the functions affected, 
anatomical localization, or symptomatology 
are similar.  See 38 C.F.R. § 3.317(a)(5).  
If the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and the representative should 
be afforded the appropriate period to 
respond.  

4.  Thereafter, any additional development 
deemed necessary to adjudicate the issue of 
entitlement to service connection for left 
shoulder disability should be undertaken.  
Such additional development may include a 
VA examination.

5.  Thereafter, the AOJ should adjudicate 
the issue of entitlement to service 
connection for left shoulder disability.  
Notice of the determination and the 
Veteran's appellate rights should be 
provided to the Veteran and his 
representative.  Only if an appeal is 
completed as to this matter should the left 
shoulder issue be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


